DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 2-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 November 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the the at least one electrode" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10- are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goetz et al (U.S. 2007/0203544). Goetz discloses (Figure 1; par. 0021) applying an electrical stimulus to the at least one electrode adjacent the nerve tissue of a patient, the applied electrical stimulus comprising (par. 0116-0118)  a plurality of pulses defined by a pulse width value, an amplitude value and a pulse rate value; receiving a signal indicative of a single actuation of an actuator (“the user may press a “program” (apply) button); and responding to the received signal by automatically changing an intensity of the applied electrical stimulus by changing at least two values selected from the pulse width value, the pulse amplitude value, and the pulse frequency value in response to the single actuation of the actuator (“programmer 114 may transmit the changes to  by the stimulator is adjusted as the user adjusts the electrode combination or parameter values”).
Regarding claim 11, Goetz discloses (par. 0021) the applying the electrical stimulation to the at least one electrode adjacent the nerve tissue includes applying spinal cord stimulation.
Regarding claim 12, Goetz discloses (par. 0021) the applying the electrical stimulation to the at least one electrode adjacent the nerve tissue includes applying peripheral nerve stimulation.
Regarding claim 13, Goetz discloses (par. 0125) two or more of the pulse width value, the pulse amplitude value and the pulse frequency value contribute to the intensity of the electrical stimulus.
Regarding claim 14, Goetz discloses (Figures 1 and 4) the applying the electrical stimulus includes using an implantable pulse generator (20, 80) to apply the electrical stimulus; and the receiving the signal includes using an external device (19) to receive the signal.
Regarding claim 15, Goetz discloses (par. 0142) providing different rates of change of the intensity of the electrical stimulation.
Regarding claim 16, Goetz discloses (Figure 5; par. 0021) a non-transitory machine-readable medium including instructions, which when executed by a machine operably connected to at least one electrode adjacent nerve tissue, cause the machine to: apply an electrical stimulus to the at least one electrode adjacent the nerve tissue of a patient, the applied electrical stimulus comprising (par. 0116-0118)  a plurality of 
Regarding claim 17, Goetz discloses (par. 0125) two or more of the pulse width value, the pulse amplitude value and the pulse frequency value contribute to the intensity of the electrical stimulus.
Regarding claim 18, Goetz discloses (par. 0116) automatically changing the intensity includes automatically changing the pulse width value and the pulse amplitude value.
Regarding claim 19, Goetz discloses (par. 0125) automatically changing the intensity includes automatically changing the pulse width value and the pulse frequency value.
Regarding claim 20, Goetz discloses (par. 0125) the automatically changing the intensity includes automatically changing the pulse amplitude value and the pulse frequency value.
Regarding claim 21, Goetz discloses (par. 0142) instructions, which when executed by the machine, cause the machine to provide different rates of change of the intensity of the electrical stimulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792